Case 18-12012-LSS Doc 239 Filed 10/26/18 Page 1 of 14

UNITED STATES BANKRUPTCY COURT

 

])IS'I`RICT OF DELAWARE
ln re Chapter 11
OPEN ROAD FILMS, LLC, a Delaware Case No.: 18-12012 (LSS)

limited liability company, et al .,1
(Jointly Administered)
Debtors.

 

Ref. Docket No. 9, 160, and 217

 

ORDER AUTHORIZING AND APPROVING CERTAIN
BIDDING PRO'I`ECTIONS, AMENDMENTS TO BID PROCEDURES ORI)ER,
AN]) GRANTING RELA’I`ED RELIEF

The Coult having considered the Motion far Orders (A)(lj Establishing Bid And Sale
Procedures Relating to the Sale ofSubstantially All ofthe Debtars ’ Assets, (II) Authorizing the
Debtors to Enter Into an Asse).‘ Purchase Agreemenl‘ With Stalkl`ng Horse Bidder,
(III) Establishing and Appraving Procedures Relal‘ing to the Assumption, Assignment and Sale of
Certain Executory Contracts and Unexpired Leases, Including Notice of Propased Cure
Amounts and (II/j Scheduling a Hearing to Consider the Praposed Sale and (B)(II) Approving
the Sale of Substan!ially A!l ofthe Debtar.s' ’ Assels, (H) Autharizing the Assumption, Assignment
and Sale of Cerfain Executory Contracts and Unexpired Leases, and (IID Granfz'ng Certain
Related Relief [Docket No. 9] (the “Bid Procedures Motion”), filed by Open Road Fihns, LLC
and its affiliated debtors and debtors in possession (tlie “M”) in the above-captioned cases
(the “Chapter ll Cases”), the notice of filing [Dooket No. 216] of the Asset Purchase
Agreernent, dated as of October 23, 2018 (the “Stalking Horse Agreement”), between the

Debtors and OR Aequisition Co, LLC (the “Stalking Horse Bidder”), the Motion for Order

 

f The Debtors and the last four digits of their respective federal taxpayer identification numbers are as foliows:
Open Road Films, LLC (4435 Def.); Open Road Releasing, LLC (4736 Dei.); OR Produetions LLC (5873
Del.); Briarciiff LLC (73()4 Del.); Open Road International LLC (41()9 Del.); and Empire Productions LLC
(9375 Del.). The Debtors’ address is 2049 Century Park East, 4th Floor, Los Angeles, CA 90067.

01:23772689.4

 

Case 18-12012-LSS Doc 239 Filed 10/26/18 Page 2 of 14

Autharizing and Approving Certain Bid Protections, Antendn'lents to Bid Pracedares Order, and
Granting Related Relief [Docket No. 217] (the “Bid Protections l\/Iotion”),2 any responsive
pleadings filed in connection With the Bid Protections Motion, the record in the above-captioned
cases, and the representations of counsel at the hearing on the Bid Protections Motion (the
“HLring”); and the Court having entered that certain Order: (l) Appnoving Bid and Sale
Procedures, (2) Approving Assumption, Assignment and Cure Procedures and Related Notices,
(3) Establishing Date far Auctian and Approving Related Procedures, (4) Schedu!fng the Sale
Hearing and Related Deadlines, and (5) Grann'ng Related Re!ief[Docl<et No. 160] (the “B_id
Procedures Order”), Which approved certain bid and sale procedures set forth therein (the “mBmitql
Procedures”); and the Court having determined that notice of the Bid Protections Motion Was
adequate and sufficient; and after due deliberation and sufficient cause appearing therefor;
l IT IS HEREBY FOUND AND DETERMINED T}Z?[A'I`:3

A. The Court has jurisdiction over this matter and over the property of the Debtors
and their respective bankruptcy estates pursuant to 28 U.S.C. §§ 157(a) and 1334. This matter is
a core proceeding pursuant to 28 U.S.C. § lS'7(b)(2)(A), (M), (N), and (O). The statutory
predicates for the relief sought herein are sections 105, 363, 365 of the Banl<ruptcy Code and
Bankruptcy Rules 2002, 6004, 6006, 9008, 9014 and 90l9. Venue of these Chapter 11 Cases
and the Bid Protections Motion is proper pursuant to 28 U.S.C. §§ 1408 and 1409.

B. The relief granted herein is in the best interests of the Debtors, their estates, their

stakeholders, and other parties in interest

 

Capitalized terms not otherwise defined in this Order shall have the meanings ascribed to them in the Bid
Protections Motion.

All findings of fact and conclusions of law announced by the Couit at the Hearing are hereby incorporated
herein to the extent not inconsistent herewith

01:23772689.4

 

Case 18-12012-LSS Doc 239 Filed 10/26/18 Page 3 of 14

C. The notice of the Bid Protections Motion, the Hearing, the Stalking Horse
Agreement and the Bid Protections (as defined belovv), and the proposed entry of this Order Was
adequate and sufficient under the circumstances of these Chapter 11 Cases, and such notice
complied With (i) all applicable requirements of Title 11 of the United States Code (the
“Banl<ruptcy Code”), the Federal Rules of Banl<ruptcy Procedure (the “Banl<ruptcy Rules”), and
the Local Rules of Bankruptcy Practice and Procedure for the United States Bankruptcy Court
District of Delaware (the “Local Rules”) and (ii) the applicable provisions of the Bid Procedures
Order. A reasonable opportunity to object or be heard regarding the relief requested in the Bid
Protections Motion (including Without limitation, With respect to the payment of the Bid
Protections (as defined beloW) and the amendments to the Bidding Procedures) has been
afforded to all interested persons and entities under the circumstances of these Chapter ll Cases.
Accordingly, except as otherwise set forth herein, no further notice of the Hearing or this Order
and the relief provided for herein is necessary or required

D. All objections to the relief requested in the Bid Protections Motion as it pertains
to the relief granted herein that have not been Withdrawn, Waived or settled as announced to the
Court at the Hearing or by stipulation filed With the Court, are overruled except as otherwise set
forth herein.

E. The Stalking Horse Agreement and the Bid Protections (as defined below) Were
each negotiated in good faith and at arm’s length among the Debtors and the Stall<ing I-iorse
Bidder. The Debtors, in the exercise of their business judgment, have determined that the
Stalking Horse Agreement represents the highest and or otherwise best offer that the Debtors

have received to date for the Debtors’ assets. The process for selecting the Stalking Horse

01223772689.4

 

Case 18-12012-LSS Doc 239 Filed 10/26/18 Page 4 of 14

Bidder Was fair and appropriate under the circumstances and in the best interest of the Debtors’
estates.

F. The Debtors have articulated good and sufficient reasons for the Court to
(i) approve the amendments to the Bid Procedures set forth in this Order, (ii) authorize the break-
up fee as provided for in the Stalking Horse Agreement (the “Break-Up Fee”) and the expense
reimbursement as provided for in the Stalking Horse Agreement (the “Expense Reirnbursernent”;
collectively With the Brealc-Up Fee, the “Bid Protections”), under the terms and conditions set
forth in the Stalking I-lorse Agreement, and (iii) approve the form and manner of the amended
notice of the Sale Hearing (as defined in the Bid Procedures Motion), Which amended notice Will
provide adequate and sufficient notice of the amendments to the Bid Procedures and of the Bid
Protections under the circumstances of these Chapter ll Cases.

G. The Bid Protections, and upon satisfaction of the conditions set forth in the
Stalking Horse Agreement the payment thereof`, are (i) an actual and necessary cost of preserving
the Debtors’ estates, Within the meaning of sections 503(b) and 507(a) of the Banl<ruptcy Code,
(ii) reasonably tailored to encourage, rather than hamper, the bidding for the Debtors’ assets, by
providing a baseline of` value, increasing the likelihood of competitive bidding at the Auction,
and facilitating participation of other bidders in the sale process, thereby increasing the
likelihood that the Debtors Will receive the best possible price and terms for the assets under the
circumstances of these cases, (iii) of substantial benefit to the Debtors’ estates and stakeholders
and all parties in interest in these Chapter ll Cases, (iv) reasonable and appropriate, (v) a
material inducement for, and condition necessary to, ensuring that the Stalking Horse Bidder Will

continue to pursue its proposed agreement to purchase the Debtors’ assets and (vi) reasonable in

01 :23772639.4

 

Case 18-12012-LSS Doc 239 Filed 10/26/18 Page 5 of 14

relation to the Stalking Horse Bidder’s efforts and to the magnitude of the sale and the Stalking
Horse Bidder’s lost opportunities resulting from the time spent pursuing such transaction

H. The proposed Antended Notz'ce of Auction and Sale Hearing, substantially in the
form attached hereto as Exhibit A (the “Amended Sale Notice”), is calculated to provide
adequate notice concerning the proposed sale of the Purchased Assets, Will provide due and
adequate notice of the relief sought in the Bid Protections Motion, and is hereby approved.

I. The Bid Procedures, as amended by this Order, are reasonable and appropriate,
and represent a fair and appropriate method for maximizing the realizable value of the Debtors’
assets.

J. The entry of this Order is in the best interests of the Debtors, their estates, their
creditors, and all other parties in interest.

THEREFORE, IT IS ORDERED, ADJUDGED AN]) DECREED THAT:

1. The Bid Protections Motion is GRANTED as set forth herein.

2. Any objections filed or asserted in response to the Bid Protections Motion and the
relief granted herein, to the extent not resolved as set forth herein or on the record at the Hearing,
are hereby overruled

3. Paragraph 4(a) of the Bid Procedures Order is hereby amended to include as a
party entitled to receive a copy of any bid the following party: counsel for the Stalking Horse
Bidder, Greenberg Traurig, LLP, Attn: Nathan A. Haynes, Esq., email: haynesn@gtlaw.com, and
DLA Piper LLP (US), Attn: Robert J. Sherrnan, Esq., email: robert.j.sheiman@dlapiper.com.

4. Paragraph 4(a) of the Bid Procedures Order is hereby further amended to require
that, in addition to the other requirements set forth therein for any Potential Bidder to participate
in the bidding process, any Potential Bidder must, no later than November 5, 2018 at 12:00 p.m.

(Eastern Time) (the “Bid Deadline”):
01:23772689.4 '

 

Case 18-12012-LSS Doc 239 Filed 10/26/18 Page 6 of 14

a. submit a “blacklined” or otherwise marked copy of the Proposed APA
reflecting the differences between the Proposed APA and the Stalking Horse Agreement, a Word
copy of which shall be provided to a Potential Bidder upon request.

b. provide in Such Potential Bidder’s bid for a Base Purchase Price in an
amount greater than or equal to the sum of (A) the Base Purchase Price in the Stalking Horse
Agreement, (B) the Bid Protections, and (C) the Minimum Overbid (as defined below)
(“Minimum Initial Overbid Arnount”).

5. Paragraph 4(b) of the Bid Procedures Order is hereby amended to include the
following at the end: Notwithstanding the foregoing, any Secured Creditor or Secured Creditors
that exercise(s) its or their credit bid right(s) shall pay to the Staiking Horse Bidder in cash the
Breal< Up Fee and Expense Reirnbursement at the closing of the sale to such Secured Creditor(s)
to the extent such amounts are payable under the Stalking Horse Agreement. Moreover, in the
event of any transaction involving the direct or indirect sale or sales of all or substantially all or a
portion of the Purchased Assets (as defined in the Stalking Horse Agreement) to a person or
persons other than Stall<ing Horse Bidder, the Break Up Fee and Expense Reimbursement shall
be paid from the proceeds of the sale at closing to the extent such amounts are payable under the
Stall<ing Horse Agreement.

6. Paragraph 15 of the Bid Procedures Order is hereby amended to include as an
Objection Recipient the following party: counsel for the Stalking Horse Bidder, Greenberg
Traurig, LLP, Attn: Nathan A. Haynes, Esq., email: haynesn@gtlaw.com, and DLA Piper LLP
(US), Attn: Robert J. Sherrnan, Esq., email: robert.j.sherman@dlapiper.com.

7. Subject to final Coult approval at the Sale Hearing (other than the Bid

Protections, Which are fmally approved hereby), the Debtors are authorized to enter into the

Ol:23772689.4

 

Case 18-12012-LSS Doc 239 Filed 10/26/18 Page 7 of 14

Stalking Horse Agreement with the Stalking Horse Bidder for the sale of the Purchased Assets.
The Stalking Horse Bidder shall be deemed to be a Qualified Bidder, the Stalking Horse
Purchaser’s bid shall be deemed a Qualified Bid, and the Bid Protections are approved.

8. Pursuant to sections 105, 363, 364, 503, and 507 of the Banl<ruptcy Code, the
Debtors are hereby authorized and directed, upon satisfaction of the conditions set forth in the
Stall<ing Horse Agreement, to pay the Break-Up Fee and the Expense Reimbursement to the
Stalking Horse Bidder in accordance with the terms of the Stall<ing Horse Agreement without
further order of this Court.

9. lf the Debtors do not receive any Qualified Bids other than the Stalking Horse
Agreement, or receive Qualified Bids on portions of the Purchased Assets which do not have the
purchase prices, in the aggregate, equal to or exceeding the Minimum initial Overbid Amount,
the Debtors shall not conduct the Auction with respect to the Purchased Assets, and instead shall
seek approval of the sale of the Purchased Assets pursuant to the Stall<ing Horse Agreement at
the Sale Hearing.

10. Only the Qualitied Bidders may bid at the Auction, which, notwithstanding
anything to the contrary in the Bid Procedures Order, shall take place on Noveml)er 7, 2018 at
10:00 a.m. (Pacific 'I`ime) at the offices of Klee, Tuchin, Bogdanoff & Stern LLP, 1999
Avenue of the Stars, 39th Floor, Los Angeles, CA 90067. Each Qualified Bidder shall appear
in person at the Auction, or through a duly authorized representative To the extent the Proposed
APAS submitted by Qualified Bidders differ in any material respect, the CRO, in consultation
with the Consultation Parties, may assign relative values to Such differences, taking into account
the relative burdens and benefits resulting from such differences, and shall afford a Qualified

Bidder the opportunity to further modify such Proposed APA to reduce or eliminate any

01:23772689.4

 

Case 18-12012-LSS Doc 239 Filed 10/26/18 Page 8 of 14

deduction in value assigned to such Proposed APA. At the commencement of the Auction, and
following the processes described in the preceding sentence, the Debtors shall identify the bid
that they have determined to be the highest and best offer, state terms of such bid and the identity
of such bidder, and shall permit the Stalking Horse Bidder and all other Qualified Bidders to
submit higher and better bids. Each Qualified Bidder must bid in each round or it shall be
disqualified from further bidding at the Auction. Each subsequent bid must exceed the amount
of the preceding bid by not less than $1,000,000 (the “Minimum Overbid”) and shall not be
modified in a manner that causes it no longer to be a Qualified Bid. if the Stallcing Horse Bidder
bids at the Auction, it shall be entitled to a “credit bid” in the amount of the Bid Protections to be
counted towards each bid. All Qualified Bidders shall have the right to, at any time, request the
Debtors use reasonable efforts to clarify any and all questions such Qualified Bidder may have
regarding the then-current highest and best bid.

11. The “Bid Deadline” as used herein and in the Bid Procedures Order shall mean
Novernber 5, 2018 at 12:00 p.m. (Eastern Time).

12. The proposed Amended Sale Notice is hereby approved

l3. Notice of (a) the Bid Protections l\/lotion, (b) the Bid Procedures, as amended by
this Order, (c) the Auction, (d) the Objection Deadlines, (e) the Stalking Horse Agreement and
the Bid Protections, (f) the Sale Hearing, and (g) the proposed assumption, assignment and sale
of Purchased Contracts to the Winning Bidder shall be good and sufficient, and no other or
further notice shall be required, if given as follows (in addition to the foims of notice required in
the Bid Procedures Order): Within two (2) business days after entry of this Order, the l)ebtors
(or their agents) shall provide notice (in substantially the form of the Amended Sale Notice

attached hereto as Exhibit A) of this Order, the Bid Protections Motion, the Bid Protections, the

01 :23772689.4

 

Case 18-12012-LSS Doc 239 Filed 10/26/18 Page 9 of 14

Bid Procedures as amended by this Order, the Auction, the Objection Deadlines, and the Sale
Hearing by first-class mail upon: (a) all Persons known by the Debtors to have expressed an
interest to the Debtors in a transaction with respect to the Purchased Assets during the past six
(6) months; (b) all entities known by the Debtors to have asserted any Lien or interest in the
Purchased Assets; (c) all non~l)ebtor parties to the Contracts; (d) the U.S. Trustee; (e) the
Committee and its counsel; (f) any Govemmcntal Body known to have a claim in the Chapter 11
Cases; (g) all other known creditors and equity security holders of the Debtors; (h) all Persons
that have requested special notice in the Chapter 11 Cases; and (i) all other Persons as directed
by the Court.

14. Notwithstanding any applicability of Bankruptcy Rules 6004(h), 7062, or 9014,
the terms and conditions of this Order shall be immediately effective and enforceable upon its
entry.

15. Except as amended by this Order, the Bid Procedures Order shall remain in full
force and effect In the event of any conflict between the terms of the Bid Procedures Order and
this Order, this Order shall control.

16. This Court shall retain jurisdiction and power to enforce and interpret the

provisions of this Order.

f rf
f /jW'/gt §/r§§"£éiilz§;

LAURrE sELBER sILvEnsrnn\I
UNrrED srArEs sANKRUP'rCY moon

Dated: October 26, 2018
Wilmington, Delaware

 

01:23772689.4

 

Case 18-12012-LSS Doc 239 Filed 10/26/18 Page 10 of 14

Exhibit A

AMENDED SALE N(}TICE

01 :23772689.4

 

Case 18-12012-LSS Doc 239 Filed 10/26/18 Page 11 of 14

UNI'I`ED S'I`A'I`ES BANKRUPTCY COUR'I`

 

DISTRICT OF DELAWARE
fn re Chapter ll
OPEN ROAD FILMS, LLC, a Delaware Case No.: 18-12012 (LSS)

limited iiabiiay company, a atf
(Jointly Administered)
Debtors.

 

Ref`. Docket Nos. 9, 160, 216, 217, and

 

AMENDED NOTICE OF AUCTION AND SALE HEARING

PLEASE TAKE NOTICE OF THE FOLLOWING:

1. On September 6, 2018, Open Rcad Films, LLC and its debtor affiliates, as debtors and
debtors in possession (collectively, the “Debtors”), each filed voluntary petitions for relief pursuant to Chapter
11 of Title ll of the United States Code (the “Bankruptcy Code”).

 

2. On October 9, 2018, the United States Bankruptcy Court for the District of Delaware (the
“Co_urt”) entered an order [Docket No. 160] (the “Bid Procedures Order”),5 pursuant to sections 363 and 365 of
the Bankruptcy Code and Bankruptcy Rules 2002, 6004, and 6006, (a) scheduling an auction (the “Auction”)
for the sale of substantially all of the Debtors’ assets (the “Purchased Assets”) for November 7, 2018 and a
hearing to approve the sale of the Purchased Assets (the “Sale Hearing”) for November 9, 2018; (b) approving
procedures (the “Bid Procedures”) for submitting competing bids for the Purchased Assets; (c) approving the
form and manner of the notice of the Auction and the Sale Hearing; and (d) approving procedures for the
assumption, assignment and sale of Contracts to any purchaser(s) of the Purchased Assets, and/or to resolve any
objections thereto.

3. On October 23, 2018, the Debtors filed the notice of filing [Docket No. 216] of the Asset
Purchase Agreernent, dated as of October 23, 2018 (the “Stalking Horse Agreement”), between the Debtors and
OR Acquisition Co, LLC (the c‘Stalking Horse Bidder”), and the Motion for Order Autharizi'ng and Approving
Certai`n Bid Proi‘ections, Amendinents to Bid Procedures Order, and Granti'ng Related Relief [Docket No. 217]
(the “Bid Protections Motion”), seeking entry of an order (the “Bid Protections Order”) (i) approving certain
Bid Protections in favor of the Stalking Horse Bidder and (ii) approving certain amendments to the Bid
Procedures Order and Bid Procedures in connection with the Stalking Horse Agreement. On October U, 2018,
the Court entered the Bid Protections Order [Docket No. _].

4. Pursuant to the Bid Procedures Order and the Bid Protections Order, if the Debtors
receive any Qualified Bids, for the Purchased Assets, the Auction shall take place on Novernber 7, 2013 at
10:00 a.m. (Pacific Time) guthrie offices of Klee, Tuchin, Bogdanoff & Stern LLP, 1999 Avenue of the
Stars, 39th Floor, Lcs Angeles. CA 90067. Only parties that have submitted a Qualified Bid, as set forth in
the Bid Procedures Order, by no later than November 5, 2018 at 12:00 p.m. (Eastern Time) (the “§jd

 

The Debtors and the last four digits of their respective federal taxpayer identification numbers are as follows: Open Rcad Films,
LLC (4435 Del.); Open Rcad Releasing, LLC (4736 Del.); OR Productions LLC (5873 Del.); Briarcliff LLC (7304 Del.); Open
Rcad Intei'national LLC (4109 Del.); and Ernpire Productions LLC (9375 Del.). The Debtors’ address is 2049 Century Park East,
4th Floor, Lcs Angeles, CA 90067'.

5 Capitalized terms used but not otherwise defined herein shall have the meaning ascribed to such terms in the Bid Procedures

01:23@;3{§§?_.4

 

Case 18-12012-LSS Doc 239 Filed 10/26/18 Page 12 of 14

Deadline”) may bid at the Auction. Any party that wishes to take part in this process and submit a bid for the
Purchased Assets must submit their competing bid prior to the Bid Deadline and in accordance with the Bid
Procedures, as amended by the Bid Protections Order, including that any bidder must, by the Bid Deadline,
(i) submit a “blacklined” or otherwise marked copy of the bidder’s Proposed APA reflecting the differences
between the Proposed APA and the Stalking Horse Agreement, and (ii) provide in such Potential Bidder’s bid
for a Base Purchase Pi'ice in an amount greater than or equal to the sum of (A) the Base Purchase Price in the
Stalking Horse Agreement, (B) the Bid Protections, and (C) the Minimum Overbid (“Minimum Initial Overbid
Amount”).

5. This Notice of Auction and Sale Hearing is subject to the fuller terms and conditions of
the Bid Procedures Motion, the Bid Procedures Order, the Bid Protections Motion, and the Bid Protections
Order, with such Bid Protections Order controlling in the event of any conflict, and the Debtors encourage
parties-in-interest to review such documents in their entirety. More information is provided below on how to
obtain copies of such documents.

6. The Sale Hearing to consider approval of the sale of the Purchased Assets to the Winning
Bidder at the Auction, free and clear of all liens, claims and encumbrances, will be held before the Honorable
Laurie Selber Silverstein, United States Bankruptcy ludge, 824 North Market Street, Wilmington, Delaware
19801, 6th Floor, Courtroom #2, on November 9, 2018 at 10:00 a.ln. (Eastern 'I`ime), or at such other time
thereafter as counsel may be heard. The Sale Hearing may be adjourned from time to time without further
notice to creditors or parties in interest other than by announcement of the adjournment in open court on the
date scheduled for the Sale Hearing or in the applicable hearing agenda.

7. Objections to the (i) sale, if any (the “Sale Objections”) and (ii) results of the Auction, if
any (the “Auction Objections”) must: (a) be in writing; (b) comply With the Bankruptcy Rules and Local Rules;
and (c) be filed with the clerk of the Bankruptcy Court for the District of Delaware, Third Floor, 824 North
Market Street, Wilmington, Delaware 19801, in the case of the Sale Objections, on or before November 2,
2018 at 4:00 p.m. (Eastern Time) (the “Sale Ob]`ection Deadline”) and, in the case ofthe Auci‘fon Objections,
on or before 8:30 a.m. (Eastern Time) on the day of the Sale Hearing (the “Auction Objection Deadline”)
(provided, that solely in respect of any Sale Objection(s) filed by the Official Committee of Unsecured
Creditors, any such Sale Obj ection(s) may be filed on or before the Auction Obj ection Deadline), and be served
upon (l) Open Road Films, LLC, 2049 Century Park East, 4th Floor, Los Angeles, CA 90067, Attn: James Ellis,
Email: jellis@tangmp.com; (ll) co-counsel for the Debtors, Klee, Tuchin, Bogdanoff & Stein LLP, 1999
Avenue of the Stai's, 39th Floor, Lcs Angeles, California 90067, Attn: Michael L. Tuchin, Esq. and .lonathan M.
Weiss, Email: mtuchin@ktbslaw.com and jweiss@ktbslaw.com; (lll) co-counsel for the Debtors, Young
Conaway Stargatt & Taylor, LLP, Rodney Square, 1000 North King Street, Wilmington, Delaware 19801, Attn:
Michael Nestor, Esq. and Robert F. Poppiti, lr., Esq., Email: mnestor@ycst.com and rpoppiti@ycst.com;
(lV) counsel for the Committee, Pachulsl<i Stang Ziehl & lones LLP, 780 Third Avenue, 34th Floor, New York,
NY 10017, Attn: Robert J. Feinstein, Esq., Scott L. Hazan Esq., and Colin R. Robinson, Esq., Email:
rfeinstein@pszjlaw.com, shazan@pszjlaw.com, and crobinson@pszjlaw.com; (V) counsel for the Agent, Paul
Hastings LLP, 200 Park Avenue, New York, New York 10166, Attn: Andrew 'l`enzer, Esq., email:
andrewtenzer@paulliastings.com and Susan Williams, Esq., email: susanwilliams@paulhastings.com, and
Ashby & Geddes, P.A., Attn: Bill Bowden, Esq., email: wbowden@ashbygeddes.com; (Vl) counsel for the
Stalking Horse Purchaser, Greenberg Traurig, LLP, Attn: Nathan A. Haynes, Esq., email: haynesn@gtlaw.com,
and DLA Piper LLP (US), Attn: Robert J. Sherman, Esq., email: robeit.j.sherman@dlapiper.com; (Vll) counsel
for certain guilds, Bush Gottlieb, a Law Corporation, 801 North Brand Boulevard, Suite 950, Glendale,
Caliform`a, Attn: Joseph A. Kohanski, Esq., email: kohanski@bushgottlieb.com and David E. Ahdoot, Esq.,
email: dahdoot@bushgottlieb.com; and (VIII) the Office of the United States Trustee for the District of
Delaware, 844 King Street, Suite 2207, Wilmington, Delaware, 19801, Attn: linda Richenderfer, Esq., email:
01;23772639.4 1inda.richenderfer@usdoj.gov. UNLESS AN OBJECTION IS TIMELY SERVEI} AND FILED

2

 

Case 18-12012-LSS Doc 239 Filed 10/26/18 Page 13 of 14

IN ACC()RDANCE WITH THIS NOTICE, IT MAY NOT BE CONSIDERED BY THE BANKRUPTCY
COURT, AND THE BANKRUPTCY COURT MAY GRANT THE RELIEF REQUES'I`ED WITHOUT
FURTHER HEARING AND N()TICE.

8. Parties interested in receiving more information regarding the sale of the Purchased
Assets and/or copies of any related document, including the Stalking Horse Agreement, the Bid Procedures
Motion, the Bid Protections Motion, the Bid Procedures Order, or the Bid Protections Order, may make a
written request to: (i) co-counsel for the Debtors, Klee, Tuchin, Bogdanoff & Stern LLP, 1999 Avenue of the
Stars, 39th Floor, Los Angeles, California 90067, Attn: Jonathan M. Weiss, Esq., Ernail: jweiss@ktbslaw.com;
or (ii) co-counsel for the Debtors, Young Conaway Stargatt & Taylor, LLP, Rodney Square, 1000 North King
Street, Wilmington, Delaware 19801, Attn: Robert F. Poppiti, Jr., Esq., Email: rpoppiti@ycst.com. In addition,
copies of the Bid Procedures Motion, the Bid Protections Motion, the Bid Procedures Order, the Bid Protections
Order and this Notice are on file with the Clerk of the Bankruptcy Court, Third Floor, 824 Market Street,
Wilmington, Delaware 19801, and available for download on the dedicated website of the claims and noticing
agent for the Chapter 1 1 Cases, Donlin, Recano & Company, Inc. , at
https://www.donlinrecano.comelients/orf/lndex, by clicking on the tab “Sale Related Documents.” The
Stalking Horse Agreement is also available on the “Sale Related Documents” tab.

9. The Bid Procedures Order, as amended in certain respects by the Bid Protections Oi'der,
sets forth in detail the requirements for submitting a Qualified Bid for the Purchased Assets, and any person
interested in making an offer to purchase the Purchased Assets must comply with the Bid Procedures Order, as
amended in certain respects by the Bid Protections Order. Any persons interested in making an offer to acquire
the Purchased Assets should contact FTI Consulting, lnc., via Amir Agam, at Amir.Agam@FTlConsulting.com,
and Luke Schaeffer, at Luke.Schaeffer@FTlConsulting.com.

10. For ease of reference, the following is a summary of certain dates and deadlines
established pursuant to the Bid Procedures Order. The Debtors encourage paities-in-interest to review the Bid
Procedures Order in its entirety, as the below summary is not intended to be exhaustive

 

November 2, 2018 at 4:00 p.m. (ET) Deadline to object to the Debtors’ assumption and assignment
of executory contracts and unexpired leases in connection
With the sale of the Purchased Assets (other than regarding
adequate assurance of future performance)

 

November 2, 2018 at 4:00 p.m. (ET) Deadline to object to the sale of the Purchased Assets

 

November 5, 2018 at 12:00 p.m. (E'l`) Deadline to submit a bid for the Purchased Assets

 

November 7, 2018 at 10:00 a.m. (PT) Auction for the Purchased Assets at the offices of Klee,
Tuchin, Bogdanoff & Stem LLP, 1999 Avenue of the Stars,
39th Floor, Los Angeles, CA 9006'7

 

November 7, 2018 at 4:00 p.m. (ET) Deadline to object to adequate assurance of future
performance with respect to the Debtors’ assumption and
assignment of executory contracts and unexpired leases in
connection with the sale of the Purchased Assets

 

 

 

 

01:23772689.4

 

Case 18-12012-LSS Doc 239 Filed 10/26/18 Page 14 of 14

 

8:30 a.m. (ET) on the day of the hearing
of the sale ofthe purchased assets

Deadline to object to the results of the Auction (and deadline
for Committee to object to the sale) `

 

November 9, 2018 at 10:00 a.m. (ET)

 

 

Hearing on the sale of the Purchased Assets

 

Dated: , 2018

01:23772689.4

/s/ DRAFT
Michael R. Nestor, Esq. (Bar No. 3526)
Robert F. Poppiti, Jr., Esq. (Bar No. 5052)
lan J. Bambrick, Esq. (Bar No. 5455)
YOUNG CONAWAY STARGATT & TAYLOR, LLP
Rodney Square, 1000 North King Street
Wilmington, Delaware 19801
Tei: (302) 571-6600
Fax: (302) 571~1253
Email: mnestor@ycst.com
sbeach@ycst.com

rpoppiti@ycst.com

and

Michael L. Tuchin, Esq.

Whitman L. Hclt, Esq.

Jonathan M. Weiss, Esq.

KLEE, TucHiN, BOGDANOFF & STERN LLP

1999 Avenue of the Stars, 39th Floor

Los Angeles, CA 90067

Tei: (310) 407-4000

Fax: (310) 407-9090

Email: mtuchin@ktbslaw.corn
jweiss@ktbslaw.com
sgurvitz@l<tbslaw.com

Counsel 10 Debtors and Debtors in Possession

 

 

